Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 1 of 28 PagelD 5
Filing # 126083718 E-Filed 05/03/2021 11:47:24 PM

IN THE COUNTY COURT OF THE TENTH JUDICIAL CIRCUIT
IN AND FOR POLK COUNTY, FLORIDA

 

SMALL CLAIMS DIVISION
Michael Trueheart,
Case No.:
Plaintiff,
Vv. Division:

 

Charter Communications, Inc.,
Waypoint Resource Group, LLC, Ad Damnum: $7,000 + Atty Fees & Costs
The CBE Group, Inc., and

Amsher Collection Services, Inc., JURY TRIAL DE DED

 

Defendants.

COMPLAINT AND DEMAND FOR JURY TRIAL
COMES NOW the Plaintiff, Michael Trueheart, (“Mr. Trueheart’”), by and through his
attorneys, Seraph Legal, P.A., and complains of the Defendants, Charter Communications, Inc.
(“Charter”), Waypoint Resource Group, LLC (“Waypoint”), The CBE Group, Inc. (“CBE”)
and Amsher Collection Services, Inc. (“Amsher’), (collectively, “Defendants”), stating as
follows:
PRELIMINARY STATEMENT
1. This is an action brought by Mr. Trueheart against the Defendants for violations of
the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq. (“FDCPA”), the Florida
Consumer Collection Practices Act, Section 559.55, Florida Statutes, et. seq. (“FCCPA”) and the
Fair Credit Reporting Act, 15 U.S.C. §1681, et. seg. (““FCRA”). |
JURISDICTION AND VENUE
2. Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692k(d), the FCCPA, Section

‘559.77(1), Florida Statutes, FCRA, 15 U.S.C. § 1681p and Section 34.01, Florida Statutes.

Page | of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 2 of 28 PagelD 6

3. The Defendants are subject to the provisions of the FDCPA, the FCCPA, the FCRA
and are subject to the jurisdiction of this Court pursuant to Section 48.193, Florida Statutes.

4. Venue is proper in Polk County, Florida, pursuant to Section 47.051, Florida
Statutes, because the acts complained of were committed and / or caused by the Defendants within
Polk County. |

PARTIES

5. Mr. Trueheart is a natural person residing in Winter Haven, Polk County, Florida
and is a “consumer” as defined by the FDCPA and FCCPA, 15 U.S.C. § 1692a(3), FCRA and
Section 559.55(8), Florida Statutes, respectively.

6. Charter is a Delaware corporation with a primary business address of 400 Atlantic
Street, Stamford, California 06901.

7. Charter is registered to conduct business in the state of Florida, where its registered
agent is Corporation Service Company, 1201 Hayes Street, Tallahassee, Florida 32301.

8. - Waypoint is a Pennsylvania limited company with a primary business address of
301 Sundance Parkway, Round Rock, Texas 78663.

9. Waypoint is registered to conduct business in the state of Florida where its

. registered agent is Cogency. Global Inc., 115 North Calhoun Street, Suite 4, Tallahassee,
Florida 32301.

10. Waypoint is registered with the Florida Office of Financial Regulation as a
Consumer Collection Agency (“CCA”) and holds Florida Consumer Collection Agency license
number CCA9902704. SEE PLAINTIFF’S EXHIBIT A.

ll. Asa CCA licensee, Waypoint knows or should know the requirements of consumer

collection statutes, including the FDCPA and FCCPA.

Page 2 of 28
Case 8:21-cy-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 3 of 28 PagelD 7

12. CBE is an Iowa corporation with a primary business address of 1309 Technology
Parkway, Cedar Falls, Iowa 50613.

13. CBE is registered to conduct business in the state of Florida where its registered
agent is Corporation Service Company, 1201 Hayes Street, Tallahassee, Florida 32301.

14. CBE is not registered with the Florida Office of Financial Regulation as a
Consumer Collection Agency (“CCA”).

15. | CBEknows or should know the requirements of consumer collection statutes since
they conduct business in Florida, including the FDCPA and FCCPA.

16. Amsher is an Alabama corporation with a primary business address of 4524
Southlake Parkway, Suite 15, Hoover, Alabama 35244,

17. Amsher is registered to conduct business in the state of Florida where its registered
agent is Corporation Service Company, 1201 Hayes Street, Tallahassee, Florida 32301.

18. | Amsher is registered with the Florida Office of Financial Regulation as a Consumer
Collection Ageney (“CCA”) and holds Florida Consumer Collection Agency license number
CCA0900419.

19. | Amsher knows or should know the requirements of consumer collection statutes
since they conduct business in Florida, including the FDCPA and FCCPA

20. | Waypoint, CBE and Amsher are “debt collectors” within the meaning of the
FDCPA, 15 U.S.C. §1692a(6), and the FCCPA, Section 559.55(7), Florida Statutes, in that they
use postal mail, an instrumentality of commerce, both interstate and within the state of Florida, for
their businesses, the principal purposes of which are the collection of debts. Alternatively, the
Defendants regularly collect or attempt to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.

Page 3 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 4 of 28 PagelID 8

FACTUAL ALLEGATIONS

21. At some time prior to September 2019, Mr. Trueheart contracted with Charter to
provide internet and cable services to his primary residence.

22. During the time services were provided, Mr. Trueheart became unsatisfied with the
quality of services provided by Charter. .

23. Mr. Trueheart made multiple complaints to Charter regarding the connectivity
issues he was experiencing.

24. Charter agreed to refund a portion of the money paid for services, however,
Mr. Trueheart never received this compensation.

25. ' In September 2019, Mr. Trueheart suspended Charter’s services.

26. Mr. Trueheart timely returned Charter’s equipment.

27. | Mr. Trueheart disputed his final bill and sent a payment in accord and satisfaction
with what he believed to be fair payment for services rendered. SEE PLAINTIFF’S EXHIBIT
B.

28. On information and belief, Charter accepted and deposited Mr. Trueheart’s fina!
payment in accord and satisfaction.

29. Despite this, Charter later claimed $126.24 remained unpaid (the “Debt” or
“alleged Debt”).

30. Mr. Trueheart did not receive further communication directly from Charter
regarding his final payment or any notice of an amount past due after Mr. Trueheart sent September
his 2019 payment. |

31. Because the alleged Debt arose from services which were for family, personal, or

household purposes, specifically, cable and internet services, the Debt meets the definition of

Page 4 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 5 of 28 PagelD 9

“debt” within both the FCCPA, 15 U.S.C. § 1692a(5), and FCCPA, Section 559.55(6), Florida
Statutes.

32. It was clear from Mr. Trueheart’s actions and communications that any alleged
amount still owed after this final payment was disputed. |

33. Atsome point after September 2019, Charter assigned the Debt to Waypoint.

Placement of the Debt With Waypoint

34. On January 17, 2020, Waypoint mailed a collection letter regarding the debt stating
it was collecting on behalf of Charter. SEE PLAINTIFF’S EXHIBIT C.

35. On or about February 3, 2020, Mr. Trueheart disputed the debt to Waypoint,
including Mr. Trueheart’s attorney’s contact information. SEE PLAINTIFF’S EXHIBIT D.

36. | Charter communicated information to Waypoint, including the amount, the original
creditor, the date of delinquency, the nature of the Debt, and Mr. Trueheart’s personal contact
information.

37. | Mr. Trueheart never consented to the disclosure of information about the Debt to
Waypoint — an unrelated third party.

38. | Waypoint are not attorneys for Charter, nor has the Debt been reduced to judgment
at any point, nor is Waypoint a CRA.

39. | Upon information and belief, when assigning the Debt to Waypoint for collection,
Charter did not disclose to Waypoint that the Debt was disputed, despite the fact Charter knew it
was disputed since Mr. Trueheart disputed his bill directly with Charter.

40. | Atno point did Mr. Trueheart indicate to Charter or any of its agents he no longer
disputed the Debt.

Waypoint Reports Disputed Debt Without Disclosure of Dispute

Page 5 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 6 of 28 PagelD 10

41. ‘In or around February 2020, Waypoint reported the Debt to Equifax Information
Services, LLC (“Equifax”) and Trans Union, LLC (“Trans Union”), nationwide Consumer
Reporting Agencies (“CRA”). SEE PLAINTIFF’S EXHIBIT E.

42.  Inits reporting to Equifax and Trans Union, Waypoint made no disclosure the Debt
was disputed or even previously disputed by Mr. Trueheart.

43. On March 3, 2020, Mr. Truehart again disputed the debt with Waypoint. SEE
PLAINTIFF’S EXHIBIT F.

44. | Had Charter communicated to Waypoint that the Debt was disputed, Waypoint
would have, upon information and belief, disclosed in its reporting to TransUnion the Debt was
disputed, in order to comply with 15 U.S.C. § 1692e(8).

45. Inessence, Charter and Waypoint were forcing Mr. Trueheart to spend his time and
effort repeatedly disputing a debt merely so that it would remain labeled as such, even though he
has a right under the FDCPA to have debt collectors label a debt as disputed, and keep it so labeled,
after one notice. See 15 U.S.C §1692e(8).

46. Having already been reported to the CRAs at least once before, any consumer
would reasonably be concerned that Waypoint, a regular furnisher of information to nationwide
CRAs, would re-report the debt as undisputed unless he spent the time and effort to re-dispute the
account.

47. Charter and Waypoint know that the more time a consumer has to spend dealing
with a collection effort, the more likely he is to pay the debt, even if disputed, and especially if it

is relatively small-dollar.

Page 6 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 7 of 28 PagelD 11

48. As such, Charter knew, or should have known, that requiring a consumer to re-
dispute the same debt would incentivize consumers to simply pay the debt, even if not actually
owed.

49. The Defendants had no right to determine on their own whether the dispute was
meritorious, since the FDCPA requires a debt collector to communicate a debt is disputed once
known. See 15 U.S.C. § 1692e(8).

50. The FDCPA at § 1692e(8) “does not require an individual’s dispute be valid or
even reasonable. Instead, the plaintiff must simply make clear that he or she disputes the
debt.” DeKoven v. Plaza Assocs., 599 F.3d 578, 582 (7th Cir. 2010) (“[A] consumer can dispute
a debt for ‘no reason at all ....’”).

51. Charter and Waypoint had no right to unilaterally nullify Mr. Trueheart’s previous
dispute. See, e.g., Evans v. Portfolio Recovery Associates, 889 F. 3d 337 (7" Cir 2018).

52. Most commercially used credit scores, including most versions of FICO, the most
commonly-used credit scores in the United States, will disregard a medical collection tradeline
reported with a compliance condition code (“CCC”) indicating the consumer disputes the debt.

53. Thus, Waypoint’s failure to report a disputed debt as disputed caused unfair, and
undue, damage to Mr. Trueheart’s credit report and scores. “Put simply, the failure to inform a
credit reporting agency that the debtor disputed his or her debt will always have influence on the
debtor, as this information will be used to determine the debtor's credit score.” Evans v. Portfolio
Recovery Associates, LLC, 889 F. 3d 337 (7th Cir. 2018).

54. The impact on a consumer’s credit score does not need to be significant to be
material pursuant to the FDCPA. Burr v. Evergreen Prof'l Recoveries, Inc., No. C19-949RSM

(W.D. Wash. July 24, 2020).

Page 7 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 8 of 28 PagelID 12

Placement of the Debt With CBE

55. In or around April 2020, Charter recalled the Debt from Waypoint and re-assigned
it to CBE for collection.

56. | Charter communicated information to CBE, including the amount, the original
creditor, the date of delinquency, the nature of the Debt, and Mr. Trueheart’s personal contact
information.

57. | Mr. Trueheart never consented to the disclosure of information about the Debt to
CBE — an unrelated third party.

58. CBE are not attorneys for Charter, nor has the Debt been reduced to judgment at
any point, nor is CBE a CRA.

59. | Upon information and belief, when assigning the Debt to CBE for collection,
Charter did not disclose to CBE that the Debt was disputed, despite the fact Charter knew it was
disputed since Waypoint, its agent, had communicated Mr. Truehart disputed the Debt back in
February and March 2020.

60. Charter also had a direct dispute from Mr. Trueheart in September 2019.

61. At no point did Mr. Trueheart indicate to Charter or any of its agents he no longer
disputed the Debt.

62. On May 1, 2020, CBE mailed Mr. Trueheart a collection letter indicating they were
collecting a debt on behalf of Charter. SEE PLAINTIFF’S EXHIBIT G.

63. The May 1, 2020 letter states “Unless you notify this office within thirty (30) days
after receiving this notice that you dispute the validity of this debt or any portion thereof, this office

will assume this debt is valid.” Jd.

Page 8 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 9 of 28 PagelD 13

64. Thereafter, Mr. Trueheart, for the fourth time, disputed owing the debt claimed by
Charter.

Placement of the Debt With Amsher

65. At some time between May 2020 and January 2021, Charter recalled the Debt from
CBE and re-assigned it to Amsher for collection.

66. Charter communicated information to Amsher, including the amount, the original
creditor, the date of delinquency, the nature of the Debt, and Mr. Trueheart’s personal contact
information.

67. | Mr. Trueheart never consented to the disclosure of information about the Debt to
Amsher — an unrelated third party.

68. | Amsher are not attorneys for Charter, nor has the Debt been reduced to judgment
at any point, nor is Amsher a CRA.

69. Upon information and belief, when assigning the Debt to Amsher for collection,
Charter did not disclose to Amsher that the Debt was disputed, despite the fact Charter knew it
was disputed since Waypoint, its agent, had communicated Mr. Truehart disputed the debt back in

| February and March 2020.

70. Charter also had a direct dispute. from Mr. Trueheart in September 2019.

71. At no point did Mr. Trueheart indicate to Charter or any of its agents he no longer
disputed the Debt.

72. On January 2, 2021, Amsher mailed Mr. Trueheart a collection letter indicating

they were coilecting a debt on behalf of Charter. SEE PLAINTIFF’S EXHIBIT H.

Page 9 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 10 of 28 PagelD 14

73. The January 2, 2021 letter states “Unless you notify this office within thirty (30)
days after receiving this notice that you dispute the validity of this debt or any portion thereof, this
office will assume this debt is valid.” Jd.

74. Precedent in this circuit establishes a debt collector does not have any right to rely
on a creditor’s representation as a stand-alone defense to violation of the FDCPA, a strict-liability
statute; see Owen v. LC. System, Inc., 629 F.3d 1263 (11th Cir. 2011).

75. On February 11, 2021, an agent from Amsher contacted Mr. Trueheart directly,
attempting to collect the Debt.

76. This call came after Mr. Trueheart had already communicated that he was
represented by the undersigned law firm regarding this Debt.

Amsher Illegally Obtains Plaintiff's Credit Report

77. On January 1, 2021, Amsher requested a consumer credit report on Mr. Trueheart
from Trans Union.

78. This request was recorded by Trans Union. SEE PLAINTIFF’S EXHIBIT I.

79. To lawfully request a Credit Bureau Report (“CBR”) from a CRA, a debt collector
must be collecting a debt which arises from a Credit Transaction involving the consumer. See 15
U.S.C. §1681b(a)(3)(A);Pigg v. Fair Collections & Outsourcing, Inc., No. 1:16-CV-01902-JMS-
DML, 2017 WL 3034266, at *4 (S.D. Ind. July 18, 2017) (holding that a debt collection agency
did not have a permissible purpose because, even where a debt exists, a “credit transaction is a
necessary prerequisite” for § 1681b(a)(3)(A)).

80. A Credit Transaction involving the corisumer is one in which the consumer
voluntarily participates and enters into an agreement to receive goods or services in advance of

payment, with the consent of both parties. See Pintos v. Pacific Creditors Association, 504 F.3d

Page 10 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 11 of 28 PagelD 15

792, 798 (9th Cir. 2007); Miller v. Trans Union LLC, No. 06 C 2883 at *7 (N.D. III. Feb. 28, 2007);
Rodriguez v. Experian Info. Sols., Inc., Case No. C15-01224RAJ, at *9 (W.D. Wash. Jul. 25,
2016).

81. No transaction between Mr. Trueheart and Charter constituted an extension of
credit, i.e., one in which the consumer voluntarily entered into an agreement to receive goods or
services in advance of payment.

82. | Whether the alleged Debt arose from cable or internet services, the amount was due
and owing immediately.

83. Given this lack of a deferred payment arrangement, the Debt therefore did not arise
from a credit transaction involving the consumer.

84. | Amsher thus lacked a permissible purpose for obtaining a credit report regarding
Mr. Trueheart.

85. Amsher knew, or should have known, the nature of the underlying Debt, but

_ requested a CBR regarding Mr. Trueheart regardless.

86. To obtain a CBR from a CRA, the requesting party must certify its permissible
purpose to the CRA.

87. | Amsher falsely certified to Trans Union that it had a permissible purpose under the
FCRA to obtain Mr. Trueheart’s report.

88. | Amsher’s request for Mr. Trueheart’s credit report was in connection with its
collection of the Debt.

89. The Trans Union report contained information which Amsher used, or could have

used, to collect the Debt from Mr. Trueheart.

Page 11 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 12 of 28 PagelD 16

90. Mr. Trueheart has been damaged in that his personal and highly confidential
information has been obtained an entity with whom he did not consent and had no other permissible
purpose to obtain such information.

91. Mr. Trueheart has hired the aforementioned law firm to represent him in this
matter and is obligated to pay its reasonable fees or has assigner his right to fees and costs to such
firm.

COUNTI
VIOLATIONS OF THE FDCPA - Waypoint only

92. Mr. Trueheart adopts and incorporates paragraphs 1 — 91 as if fully stated herein.

93. | Waypoint, as agent for Charter, violated 15 U.S.C. § 1692e and 1692e(10) when it
made false representations about the disputed Debt when it reported to TransUnion, one of the
largest nationwide consumer CRAs in the country, a disputed debt was not disputed.

94. Waypoint, as agent for Charter, violated 15 U.S.C. § 1692e(2)(a) when it made
false representations about the character and legal status of a debt when it reported to Trans Union,
one of the largest nationwide consumer CRAs in the country, a disputed debt was not disputed.

95. Waypoint, as agent for Charter, violated 15 U.S.C. § 1692e(8) when it
communicated credit information to Trans Union, one of the largest nationwide consumer CRAs
in the country, credit information it knew was disputed, or which it reasonably should have known
was disputed, without disclosure of dispute.

. WHEREFORE, Mr. Trueheart respectfully requests this Honorable Court enter judgment
in his favor against Waypoint for:

a. ' Statutory damages of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

b. Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

c. Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

Page 12 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 13 of 28 PagelD 17

96.

97.

Such other relief that this Court deems just and proper.

' COUNT II
VIOLATIONS OF THE FDCPA - CBE only

Mr. Trueheart adopts and incorporates paragraphs | — 91 as if fully stated herein.

CBE, as agent for Charter, violated 15 U.S.C. § 1692e and 1692e(10) when it made

false representations about the a debt when it sent a communication in connection with the

collection of a debt which claimed, Mr. Trueheart needs to dispute the debt or they will assume

the debt is valid despite Mr. Trueheart’s previous disputes.

98.

CBE, as agent for Charter, violated 15 U.S.C. § 1692f(1) when it claimed a debt of

$126.24 was owed, despite being in possession Charter accepting final payment in accord and

satisfaction.

WHEREFORE, Mr. Trueheart respectfully requests this Honorable Court enter judgment

in his favor against CBE for:

a.

b.

99.

100.

Statutory damages of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,
Such other relief that this Court deems just and proper.

COUNT III
VIOLATIONS OF THE FDCPA - Amsher only

Mr. Trueheart adopts and incorporates paragraphs 1 — 91 as if fully stated herein.

Amsher, as agent for Charter, violated 15 U.S.C. § 1692e and 1692e(10) when it

made false representations about the a debt when it sent a communication in connection with the

collection of a debt which claimed, Mr. Trueheart needs to dispute the debt or they will assume

the debt is valid despite Mr. Trueheart’s previous disputes.

Page 13 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 14 of 28 PagelD 18

101. Amsher, as agent for Charter, violated 15 U.S.C. § 1692f(1) when it claimed a debt
of $126.24 was owed, despite being in possession Charter accepting final payment in accord and
satisfaction.

WHEREFORE, Mr. Trueheart respectfully requests this Honorable Court enter judgment
in his favor against Amsher for:

a. Statutory damages of $1,000, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

b. Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

c. Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3); and,

d. Such other relief that this Court deems just and proper.

COUNTIV
VIOLATIONS OF THE FCCPA - Charter Only

102. Mr. Trueheart adopts and incorporates paragraphs 1 —91 as if fully restated herein.

103. Charter violated Section 559.72(9), when it claimed a debt of $126.24 was owed,
despite being Charter accepting final payment in accord and satisfaction.

104. Charter violated Section 559.72(6) when it communicated information about the
Debt to Waypoint, CBE, Amsher and failing to disclose the Debt was disputed, despite knowing
of Mr. Trueheart’s dispute since at least September 2019.

105. By their conduct, Charter is liable for the above-stated violations of the FCCPA..

WHEREFORE, Mr. Trueheart respectfully requests this Honorable Court enter judgment

against Charter for:
a. Statutory damages of $1,000 pursuant to Section 559.77(2), Florida Statutes;
b. Actual damages pursuant to Section 5 59.77(2), Florida Statutes;
c. Equitable relief enjoining Charter from any further violation of the FCCPA;

Page 14 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 15 of 28 PagelD 19

d. Reasonable costs and attorney’s fees pursuant to pursuant to Section 559.77(2),
Florida Statutes; and,
e. Such other relief that this Court deems just and proper.

COUNT V
VIOLATIONS OF THE FCCPA - Waypoint Only

106. Mr. Trueheart adopts and incorporates paragraphs 1 —91 as if fully restated herein.

107. Waypoint violated Section 559.72(6), Florida Statutes, when it disclosed the
existence of a debt known to be disputed by the consumer, but failed to disclose that the Debt was
disputed, when reported the debt to TransUnion in February 2020.

108. Waypoint made its reports with reckless disregard for if the Debt was disputed or
not and thus made its report with malice; as such, Mr. Trueheart’s state law claim is not pre-empted
by the FCRA.

109. “Malice can be established by evidence showing the defendant made a false
statement 'with knowledge that it was false or with reckless disregard of whether it was false or
not.’” Long v. Pendrick Capital Partners I, LLC, Case No.: GJH-17-1955 (D. Md. Mar. 18, 2019),
quoting New York Times v. Sullivan, 376 U.S. 254, 279-80 (1964); see also Capital-Gazette
Newspapers, Inc. v. Stack, 293 Md. 528, 445 A.2d 1038, 1043-45 (Md.1982) (adopting the
Supreme Court's definition of malice in the context of Maryland common law defamation cases).

110. The actions of Waypoint were willful and intentional, or done with a reckless
disregard for the consumer’s rights under the FCCPA.

111. By their conduct, of Waypoint and Charter are liable for the above-stated violations
of the FCCPA.

WHEREFORE, Mr. Trueheart respectfully requests this Honorable Court enter judgment

against Charter and Waypoint for:

Page 15 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 16 of 28 PagelD 20

a. Statutory damages of $1,000 pursuant to Section 559.77(2), Florida Statutes;

b. Actual damages pursuant to Section 559.77(2), Florida Statutes;

c. Equitable relief enjoining Waypoint and Charter from any further violation of the
FCCPA concerning the collection of the Debt from Mr. Trueheart;

d. Reasonable costs and attorney’s fees pursuant to pursuant to Section 559.77(2),
Florida Statutes; and,

e. Such other relief that this Court deems just and proper.

COUNT VI
VIOLATIONS OF THE FCCPA- Amsher only

112. Mr. Trueheart adopts and incorporates paragraphs 1 — 91 as if fully restated
herein.

113. Amsher violated Section 559.72(9), Florida Statutes, when it asserted a right that
does not exist, specifically, the right to obtain a credit report from Trans Union regarding
Mr. Trueheart without permissible purpose to do so, when such actions are explicitly prohibited
by federal law.

114. Amsher violated Section 559.72(18), Florida Statutes, when it communicated over
the phone with Mr. Trueheart directly after he notified them that he was represented by counsel
regarding the debt.

115. Amsher’s actions were knowing and intentional, as Amsher has been sued in the
past for similar conduct.

WHEREFORE, Mr. Trueheart respectfully requests that this Honorable Court enter
judgment against Amsher for: |

a. Statutory damages of $1,000 pursuant to Section 559.77(2), Florida Statutes;

b. Actual damages pursuant to Section 559.77(2), Florida Statutes;

Page 16 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 17 of 28 PagelD 21

c. Reasonable costs and attorneys’ fees pursuant to section 559.77(2), Florida
Statutes; and,
d. Such other relief that this Court deems just and proper.

COUNT VII
VIOLATIONS OF THE FCRA-Amsher Only

116. Mr. Trueheart adopts and incorporates paragraphs | — 91 as if fully restated herein.
117. Amsher violated 15 U.S.C. § 1681b(f), either willfully and intentionally or
recklessly and without regard for a consumer’s rights, when it requested a credit report from Trans
Union regarding Mr. Trueheart without a permissible purpose to obtain the report.
118. Amsher’s conduct renders it liable under the FCRA to Mr. Trueheart in a statutory
amount up to $1,000 per incident.
WHEREFORE, Mr. Trueheart respectfully requests that this Court enter judgment against
Amsher for:
a. The greater of Mr. Trueheart’s actual damages or statutory damages of $1,000 per
violation pursuant to 15 U.S.C. § 1681n(a)(1)(A), and / or 15 U.S.C. § 16810(a)(1);
b. Reasonable costs and attorneys' fees pursuant to pursuant to 15 U.S.C. §
1681n(a)(3) and / or 15 U.S.C. § 16810(a)(2); and,
c. Such other relief that this Court deems just and proper.
DEMAND FOR JURY TRIAL

‘Mr. Trueheart demands a jury trial on all issues so triable.

Respectfully submitted May 3, 2021 by:

Page 17 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 18 of 28 PagelD 22

SERAPH LEGAL, P. A.

/s/ Bridget L. Dow
Bridget L. Dow

Florida Bar No.: 1022866
BDow@seraphlegal.com
/s/ Thomas M. Bonan
Thomas M. Bonan, Esq.
Florida Bar No.: 118103 .
tbonan@seraphlegal.com
1614 North 19" Street
Tampa, FL 33605

Tel: 813-567-1230

Fax: 855-500-0705
Counsel for Plaintiff

ATTACHED EXHIBIT LIST

Waypoints’ CCA License

Plaintiff's Dispute to Charter- September 19, 2019

Waypoint’s Collection Letter- January 17, 2020

Plaintiff's dispute letter to Waypoint- February 3, 2020 ©

Credit Karma alert regarding Waypoint reporting Debt

Plaintiff's dispute through Trans Union to Waypoint March 9, 2020

CBE Collection Letter- May 1, 2020

Amsher Collection Letter- January 2, 2021

Plaintiff's Trans Union Consumer Disclosure-January 2, 2021 -Excerpt Inquiries

S“MmMontrmoaowp

Page 18 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 19 of 28 PagelD 23

EXHIBIT A
Waypoint’s Florida Consumer Collection Agency License Record

3/18/2021 License Datails

REALSYS [EM

Regulatory Enforcement and Licensing

 

 

 

Florida Office of Financial Regulation

License Details

   

o MAS Ow Sates,

 

License Number: COAS902794 Currunt Date. VIGIO2I SF. PM
arte,

items Type.

 

tbe of Licesrmaar es.

 

 

Adresses

Business Main Address
301 SUNDANCE PARKWAY
ROUND ROCK , TX
VWAILLIAMSON
7SESE
US

Yau on a mrp

4512) 258-3209

Mailing Addrass Pees
PLO. BOM 8583
ROUND ROCK , FX
WELLIAMASON
TIT IA SER
US

 

 

 

OD 2018, Miceneect Versicr2e 18082 iflett 255)

 

Page 19 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 20 of 28 PagelD 24

EXHIBIT B
Plaintiff's Dispute to Charter- September 19, 2019

Spectrum
PO Box 790450
Saint Louis, Mo 63179-0450

09/14/19

Ref: Account #0034409132-03

To Whom It May Concern:

I canceled my service on 09/12/19 due to the fact my service was never working properly even after
having the service tech come out and try to increase the signal. Also Spectrum interrupted my service by
not applying my payment correctly.

This is my full and final payment for service up to 09/12/19 pro-rated with an outstanding balance of
_ $210.42. Which works out to $7.01 per day for a total amount owed $84.17.

This check is acceptance as full and final payment.

Sincerely

Mike Trueheart

Page 20 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 21 of 28 PagelD 25

EXHIBIT C
Waypoint’s Collection Letter- January 17, 2020

 

ACCOUNT INFORMATION
swore DATE ACCOUNT #
WAY POINT January 17, 2020 5319737

sre en . Client Name: Charter Communications
RESOURCE GROUP Original Creditor:
PO Box 8588

Round Rock, TX 78683-8588

 

Charter Communications

     

 

ie

i
Dear Mike Trueheart,

Bright House Networks is now Charter Communications, home of the Spectrum brand of products and services.

This notice regarding your account with Charter Communications is being sent to you by Waypoint Resource Group. Charter
Communications has placed your account with us for collections.

Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt, or any portion
thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days from receiving this notice that you
dispute the validity of this debt, or any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment
and mail you a copy of such judgment or verification. If you request of this office in writing within 30 days after receiving this
Notice this office will provide you with the name and address of the original creditor, if different from the current creditor.

Late payments. missed payments, or other defaults on your account may be reflected in your credit report. However. we will not
submit a negative credit report to a credit reporting agency about this credit obligation until the expiration of the 30-day time period
described in this jeter.

Subject lo your rights described above, please visit our website at my.waypoint.com or call us toll free at (844) 687-3255 for
additional information regarding your account or to discuss other repayment options for your account.

This is an attempt to collect a debt and any information obtained will be used for that purpose. This communication is from a debt
collector.

Sincerely,
Waypoint Resource Group LLC

Page 21 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 22 of 28 PagelD 26

EXHIBIT D
Plaintiff's dispute letter to Waypoint- February 3, 2020

Waypoint
PO Box 8588
Round Rock, TX 78683-8588

RE: Account #5313737
Charter Communications

To whom it may concern:

This account is in disputed. The balance has been paid in full or overpaid. Do not contact me in future
regarding this matter please close your file or contact my attorney The Consumer Protection Firm
William Howard at 4030 Henderson Bivd Tampa FI 33629

Thank you

Mike Trueheart

3 [2020

Page 22 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 23 of 28 PagelID 27

EXHIBIT E
Credit Karma alert regarding Waypoint reporting Debt

There's a new collection account on your credit report

 

 

Hi Mike.

Anew collection account wih WAYPOINT RESOURCE GROUP was added to your Equifax credit report. ;

 
 

Calechon accounis can do some harm to your credit score, you'll ward to very that dys information is
re, - Bey

on

  

Best,

_ The Credit Karma Team

  

eel Gt) O22 772

 

 Baged on your credit report avormation from Eguifay os ree

 

Page 23 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 24 of 28 PagelD 28

EXHIBIT F
Plaintiff's dispute through Trans Union to Waypoint March 9, 2020

Oans

Dispute center

In partnership with TransUnion

1 2 3

Sent to TransUnion In review Completed

The results are in from your latest dispute..

if TransUnion was able to make changes to your credit report based on information you provided,
they made those changes. Otherwise, TransUnion asked the company reporting the information
you disputed to investigate. Learn more>

STATUS DETAILS:

Submitted on
3/9/2020

File number
388545935 ~-

Completed on
3/17/2020

ITEM IN DISPUTE:

WAYPOINT RESOURCE GROUP
11 CHARTER BRIGHT HOUSE

Page 24 of 28

wv
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 25 of 28 PagelID 29

EXHIBIT G
CBE Collection Letter- May 1, 2020

 

 

 

 

 

 

 

 

 

” (
ve" The CBE Group, Inc. Call:_(866)9 13-3133 \
) ai, 1309 Technology Pkwy, Cedar Falts, A 80813 Creditor: Charter Communications
Monday-Thur 7am-8pm
Friday 7am-Gpm Account Number: 440913203
CS Number: 21-74253734
g. r Oup 06/01/20 \_ Reference Number: 0307 SJ
Total Amount Dua: $126.24 }
Dear Mike Trueheart :
Pay Online - Your Charter Communications account has been referred to CBE Group for collection.
Account resolution Please take this opportunity to pay your account balance in full.
The easy way:

We are committed to helping you resalve your debt. If you cannot pay the full balance at this
time, we have many payment options that may meet your individual needs. Please give us a call
at (866)913-3133. We are here to help.

Login fo your account at

ACCOUNT SUMMARY:

www.paychegroup.com i" . Se
Disconnect Date Service/Equipment

to quickly and easily pay your
balance in full or setup payment

arrangements. 09/12/19 SERVICE AMOUNT . $126.24

     

Brey)

   

Equipment $0.00
an iste see

     
 

Service Address: 720 S LAKE FLORENCE DR WINTER HAVEN, FL 338842250

Unless you notify this office within thirty (30) days after receiving this notice that you dispute the validity of this debt or any
Portion thereof, this office will assume this debt is valid. If you notify this office in writing within thirty (30) days after
receiving this notice, that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the
debt or abtain a copy of a judgment and mail you a copy of such judgmant or verification. If you request this office in writing
within thirty (30) days after receiving this notice, this office will provide you with the name and address of the original
creditor if different from the current creditor.

The CBE Group, Inc. mailing address Po Box 2635 , Waterloo, !A 50704-2635

 

This is an attempt to collect a debt; any information obtained will be used for that purpose.
This communication is from a debt collector.

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION.

 

PLEASE DETACH AND RETURN LOWER PORTION WITH ENCLOSED ENVELOPE 29_CDCBEGO4_0307

 

    

 

PO BOX 2635
WATERLOO, IA 50704-2635
CHANGE SERVICE REQUESTED
i
se. 4
= 440913203 CS 4.21-74253734 REF #:0307 DATE 05/01/20 j
CALL: (866)913-3133 wl
2174263734-1-393-41 149698 CB yA
532827376 ‘group
Deabege HENRY Gg at lok plot AAG fegedefeg fart tateo dada THE CBE GROUP, INC.
Mike Trueheart Payment Processing Center
PO Box 300

Waterico, 1A 50704-0300

 

21 07425373400000393 OO9000001ebe4y O50120 307 7

Page 25 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 26 of 28 PagelD 30,

EXHIBIT H
Amsher Collection Letter- January 2, 2021

Mon - Thurs 8:00AM to 7:00PM CST
AMSHER COLLECTION SERVICES, INC. Friday 8:00AM to 5:30PM CST
eee 4524 SOUTHLAKE PARKWAY, SUITE 15 1-877-606-1350

BIRMINGHAM, AL 35244

AmSher

 

fone danuary 2, 2021

   

 

 

 

 

 

 

 

 

 

 

 

 
   
  

 

 

cards and checks over the telephone.

;
é
t
t
‘
4
!
:
}
4
(
4
t
} Original Creditor {
Mike Trueheast CHARTER j
d
£ a COMMUNICATIONS LLC 4
wrRedacted |
t Current Creditor :
; The account referenced here ts unpaid and the balance owed has been placed CHARTER {
with this office for collection. COMMUNICATIONS LLC a
4
Unless you notify this office within 30 days after receiving this notice that you Creditor's Acct # :
dispute the validity of this debt or any portion thereof, this office will assume '
this debt Is valid. If you notify this office in writing within 30 days from receiving 440913203 '
this notice that you dispute the validity of this debt or any portion thereof, this AmSher Acct # '
office will obtain verification of the debt or obtain a copy of a Judgment and mail t
you a copy of such judgment or verification. if you request of this office in 28899251 :
writing within 30 days after receiving this notice, this office will provide you with Total '
the name and address of the original creditor, if different from the current otal Due ‘
creditor. mh, $126.24 Pa) :
. . ae
We can offer you an opportunity to resolve your accaunt with CHARTER :
COMMUNICATIONS LLC for the amount of $94.68. This amount must be paid in ‘
one payment and Is Valid until 02/16/2021, This will be a savings of $31.56 to fel)
you. “. rr '
We are not obligated to renew this offer. Acceptance or rejection of this offer fez ‘
will not affect your right to dispute the validity of this debt or any portion ane Fe '
ereof. ‘
a
: : Scan this cade with your ‘
Mail payment to 4524 Southlake Parkway, Suite 15, Hoover, AL 35244, Our toh t bill i
phone number is 1-877-606-1350. Our office accepts most credit cards, debit smaetP ereniine § ‘
:
a

This communication is from _a debt collector. This Is an attempt to
coliect a debt. Any information obtained will be used for that purpose.

Nick Jackson

Director of Operations

 

 

AMSHER wid 144 901558 00003871

MAURER es eR ERS ROR RAEN NEST TORS E TASES EERE

 
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 27 of 28 PagelD 31

EXHIBIT I
Plaintiff's Trans Union Consumer Disclosure-Excerpt Inquiries
January 21, 2021

&

TransUnion:

 

Personal Credit Report for Micahel trueheart

Report Date: 00/21/2024
Source: TransUnion

Fila Number: 418571829

wou have been on our fies since 05/01/1968

retorts:

 

Oste of arth: ecm

 

Names Reported: MICHAEL WAYNE TRUEHEART, MICAHEL W, TRVEHEART, LISA M. TRUEHEART and HICHEAL W. TRUEHEART

Addresses Reported:

Redacted

Employment Data Reported:

 

‘The information regarding sahustanie rate mortgages was obtained from public records and apoears on your resort, Transtinion uses @ venor to collect
Adustable Rate Mortgage (* ) Istormation from publle record sources. This ARM dats: your report whan a is requested by
TransUnion customers wealeted to receive it. The information was obtained from ine Recorder's Office ic the jursdiedkon and stare specitied. None of nese
ilems cortains adverse Information; Wey are simpiy a listing of the intormation Tiled in the Recorder's Omice Concernirg your adjustable rata matgage

MORTGAGE DETAILS FROM PUBLIC RECORD

Origination Date: CAlZ06 Lean Amount: $275,000

Loitlal Rate Adjustment: 06/2006 Inital Interest Rate: L254

Naxt Rate Change Dater G2/2d2t Rate Calculation Change: = 7.4500%

Rate Change Frequency: Monthly Change Percent Limit: 0.0%

Ruta Changs Interval; 1 First Rate Change Cap: 0.000%

Index Type: WONTHLY Maximum Rate; 9.9500%
TREASURY Combined Loan to Value: 60.800%
AVERAGE

 

Type creditors report any changes made iJ your @ctoune informacion morcaly, Ts maang that some accousts listed below may net

he nrast recent activity uilil the crector’s NexL reporting. Ths irtosmation stay inchude Inings such as balances, payments, Cates, cemarks, ratings,
etc, weihe kay(s) below gre provided to heip you understand same of she account information that coukd be reported.

Rating Kay
Some creditors report the timeliness of your payrnents each month 9 relation ta your agreement weh them. The ratings in the key below describe the
payinents that may be reported by your creditors. Plaatve aate: Some but not all of these ratings may be present wi your cred repost.

 

 

 

Adverse information typicaily remalas on your creait file for up to 7 yoars tram tne date af the detingsency, To help you naderstand what is generally
Cons Gared aaverte, me have ScdeS >Erackets< to Inosa tems 0 this “apOrt. 72r your protecon, your account numbers Nave been partalty masked, and
la soma cases scrambled, Plexsa note: Accounts are aported as ‘Curren; Paid or p2ylag 35 agreed’ II paid witnia 30 days of the cue date. Accounts
raperted at Current may sill cur love fees oF interest Charges ¥ not paid an or befare te Gua dot. For afy account mar conrains medical information,
the nforration following ‘Medicale’ ss not displayed tu anyane but you except where permited by law.

 

 

 

Page 27 of 28
Case 8:21-cv-01391-SDM-CPT Document 1-1 Filed 06/08/21 Page 28 of 28 PagelD 32

>

EXHIBIT I
Plaintiff's Trans Union Consumer Disclosure-Excerpt Inquiries
January 21, 2021

AMSHER COLLECTIONS
4524 SQUTHLAKE PARKWAY
SUITE 15

HOOVER, AL 38264
(800) 955-7632
Requested On: 01/01/2071

 

 
     

The toRowing disciosum of nfarmaton might pertain t you. This adgional Information may include Special Messages, Office ot Fereign Assets Control
(OFAC) Potential Name Matches, inguiry Analysis, Mitary Lending Act ("MLA") Covared Barrower Information, and/er Third Party Supplemental
information, Authorized sarties may aisn receive the additional information velow fom Tearevnian.

 

 

Page 28 of 28
